21 Ill. App. 2d 120 (1959)
156 N.E.2d 876
City of Freeport, Illinois, a Municipal Corporation, Plaintiff-Appellant,
v.
Eva Bauch and Ferd Bauch, Defendants, Ferd Bauch, Defendant-Appellee.
Gen. No. 11,220.
Illinois Appellate Court  Second District, First Division.
March 13, 1959.
Released for publication March 31, 1959.
John G. Garrity, City Attorney of the City of Freeport, for plaintiff-appellant.
Lawrence A. Smith, and James M. Thorp, for appellee.
(Abstract of Decision.)
Opinion by JUSTICE DOVE.
Affirmed.
Not to be published in full.